        Case 1:14-cv-01523-RCL Document 107 Filed 10/31/19 Page 1 of 13



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

Adam Steele, Brittany Montrois, and    )
Joseph Henchman, on behalf of          )
themselves and all others similarly    )
situated,                              )
        Plaintiffs,                    )        Civil Action No.: 1:14-cv-01523-RCL
                                       )
v.                                     )
                                       )
United States of America,              )
       Defendant.                      )
                                       )


     JOINT MOTION FOR MODIFICATION OF THE SCHEDULING ORDER

       The parties jointly move the Court for an order modifying the current Scheduling

Order to initially extend the close of fact discovery from November 29, 2019 to February

28, 2020 and to suspend the remainder of the schedule. (See Dkt. Nos. 99 & 100.) This

extension of time is necessary due to unexpected complications during the discovery

process that will prevent the parties from completing fact discovery within the current

schedule. These complications include the volume, complexity, and sensitivity of

information subject to discovery.

       The parties seek an initial three-month extension to permit additional time to

complete focused discovery and narrow the scope of any remaining fact discovery. To

aid this process, the United States will produce information describing the scope of

activities performed in connection with the preparer tax identification number user fee

(“PTIN” and “PTIN User Fee”). Using this targeted discovery, the parties can discuss

what, if any, information would be most useful for further discovery. Before the close

of the three-month period, the parties will submit a subsequent extension request once

                                            1
         Case 1:14-cv-01523-RCL Document 107 Filed 10/31/19 Page 2 of 13



they have determined the amount of time necessary to complete any agreed-upon,

narrowed fact discovery.1 In support of this motion, the parties aver as follows.

                                               Background

        This class action challenges the PTIN User Fee. The parties agreed to litigate the

case in two phases. The first phase would address whether the IRS was authorized to

charge a PTIN User Fee. If a user fee was permissible, the second phase would address

whether the amount of the fee was excessive. Because the first phase primarily

presented a matter of law, it did not require extensive factual discovery in order for the

parties to prepare their respective summary judgment motions. Further, the parties

agreed at that time to forgo discovery regarding whether the amount of the fee was

excessive until the first phase was completed.

        On June 1, 2017, the Court granted Plaintiffs’ motion for summary judgment in

part, holding that the IRS may require the use of PTINs but may not charge a user fee

for obtaining or renewing a PTIN. (See Dkt. No. 79.) The government appealed that

decision. (See Dkt. No. 90.) On March 1, 2019, the United States Court of Appeals for

the District of Columbia Circuit vacated the judgment, holding that the IRS could

charge a PTIN User Fee. See Montrois v. United States, 916 F.3d 1056, 1058 (D.C. Cir.

2019). The D.C. Circuit remanded the action “for further proceedings, including an

assessment of whether the amount of the PTIN fee unreasonably exceeds the costs to

the IRS to issue and maintain PTINs.” Id.


1
 In the event the parties cannot agree on how to limit discovery, the parties’ subsequent extension
request will provide sufficient time for the United States to complete its review of all collected data for
potentially responsive information. The parties are working diligently to avoid that outcome.


                                                      2
       Case 1:14-cv-01523-RCL Document 107 Filed 10/31/19 Page 3 of 13



       On April 22, 2019, after the D.C. Circuit issued its mandate, the parties submitted

a joint proposed pre-trial schedule covering the second phase of the case. On May 3,

2019, the Court entered the parties’ proposed schedule. (See Dkt. Nos. 99 & 100.)

                                      ARGUMENT

       The current discovery deadline of November 29, 2019 was based upon the

parties’ then best estimate of how long it would take to complete fact discovery. Since

that time, the parties have worked diligently on the discovery process but have

encountered significant complications that prevent completion of discovery within the

originally estimated timeframe. First, it has taken far longer than expected for the

parties to obtain the agreement of certain subpoenaed third-parties to a protective order

that would protect those third-parties’ confidential business information. Second, the

parties substantially underestimated the amount of time required to process, review,

and produce responsive, but non-privileged, information that the United States has

collected. For each of these reasons, good cause supports an extension of the fact

discovery deadline.

       1.     Applicable Standard.

       A pre-trial scheduling order may be modified for “good cause and with the

judge’s consent.” Fed. R. Civ. P. 16(b)(4); LCvR 16.4(a) (“The Court may modify the

scheduling order at any time upon a showing of good cause.”). The primary factor in

determining whether good cause exists is the diligence of the party seeking the

modification of the pretrial schedule. United States v. Kellogg Brown & Root Servs., 285

F.R.D. 133, 136 (D.D.C. 2012). Other relevant factors for extending discovery include


                                             3
        Case 1:14-cv-01523-RCL Document 107 Filed 10/31/19 Page 4 of 13



whether the request is opposed, whether any non-moving party would be prejudiced,

and whether trial is imminent. 2910 Georgia Avenue LLC v. District of Columbia, 312

F.R.D. 205, 208 (D.D.C. 2015); Childers v. Slater, 197 F.R.D. 185, 188 (D.D.C. 2000). Where

the parties jointly move for a discovery extension, the parties’ ongoing good faith efforts

to resolve discovery disputes weighs in favor of modifying the schedule. E.g., Peterson

v. Archstone, No. 08-1326, 2009 WL 10692573 at *2 (D.D.C. Sept. 9, 2009).

       2.     The negotiation of the proposed protective order substantially delayed a
              significant portion of discovery.

       It has taken far longer than expected for the parties to negotiate with and obtain

agreement from certain third-party vendors on a proposed protective order that would

protect their confidential business information. In May 2019, the parties and vendors

began negotiations on the proposed protective order. As described in the parties’ recent

joint motion for entry of a protective order, those negotiations were substantial,

extensive, and time-consuming. (See Dkt. No. 102, ¶¶ 8-12.) Despite the parties’ best

efforts, including jointly holding numerous discussions with the third-parties, progress

in reaching a final agreed protective order was extremely slow. (Id., ¶¶ 9-12.) And

despite the extensive negotiations that spanned several months, the parties were

ultimately unable to obtain agreement from all of the third-parties whose business

information is relevant to this suit. (Id., ¶ 13.)

       The delay in obtaining the third-parties’ agreement to a protective order has

significantly interfered with the progress of fact discovery. A substantial portion of the

United States’ information responsive to Plaintiffs’ discovery requests includes third-



                                               4
       Case 1:14-cv-01523-RCL Document 107 Filed 10/31/19 Page 5 of 13



party vendor information, because many of the costs at issue in this case relate to work

performed by various vendors. For example, Accenture is the PTIN vendor. Under its

contracts with the United States, it collects the PTIN User Fee from tax preparers and

remits the IRS’ portion of the fee to the United States. Accenture built the PTIN

database and performs additional tasks for the Return Preparer Office (“RPO”) as

described in those contracts. Information related to Accenture, its contracts with the

United States, and its work on the PTIN system may be protected under Federal Rule of

Civil Procedure 26(c). In the absence of a protective order, the United States cannot

produce this relevant information. The parties therefore agreed to delay the United

States’ production of such documents until a protective order had been entered.

       The absence of a protective order has also precluded Plaintiffs’ ability to obtain

document discovery directly from the third-parties themselves. Plaintiffs have served

document subpoenas upon certain relevant vendors (i.e., Accenture, Booz Allen

Hamilton and Prometric) as well as upon H&R Block and the Government

Accountability Office (“GAO”). But some of the third-parties, including Accenture

have refused to comply with Plaintiffs’ document discovery until a mutually agreeable

protective order covering, inter alia, “trade secret, or confidential research, development,

or commercial information,” Fed. R. Civ. P. 26(c)(1)(G), has been entered.

       In addition, even once a protective order is entered, other issues will delay the

production of documents from third-parties. First, before any information related to a

government contract can be produced, it must be reviewed by the United States to

ensure that no improper information is disclosed in contravention of the underlying


                                             5
       Case 1:14-cv-01523-RCL Document 107 Filed 10/31/19 Page 6 of 13



contract. In this case, the third-parties must send the documents they intend to produce

to the IRS, which will then review the information before it can be produced to

plaintiffs. Second, Plaintiffs have moved to compel Accenture’s compliance with the

subpoena. The parties understand that Accenture does not intend to produce any

information until the resolution of that motion. Given Accenture’s role in the PTIN

system, the parties anticipate that Accenture will have a substantial volume of

responsive documents. Additional time for fact discovery is therefore necessary to

permit completion of third-party discovery.

       3.     The parties did not expect the volume of responsive information within
              the United States’ possession, custody, or control.

       After the D.C. Circuit’s remand, the parties began discussing the amount of time

necessary to take discovery regarding whether the amount of the PTIN User Fee is

excessive. Plaintiffs issued multiple requests for production to the United States on that

issue and asked the United States to supplement its responses to certain prior requests

related to the amount of the fee. Given the amount of information counsel for the

United States expected to be responsive to these discovery requests, the parties agreed

to the current November 29, 2019 discovery deadline. Unfortunately, counsel for the

United States drastically underestimated the volume of potentially responsive

information as well as the time necessary to review the information in light of

significant issues related to privilege, 26 U.S.C. § 6103, and vendor information.

       The IRS Information Technology Division (“IRS IT”) began to decrypt and

analyze Electronically Stored Information (“ESI”) that had been collected from relevant



                                             6
            Case 1:14-cv-01523-RCL Document 107 Filed 10/31/19 Page 7 of 13



custodians. To date, IRS has gathered over 2,079,000 documents and expects to gather

many thousands of additional documents. As soon as the United States became aware

of the unexpected volume of documents collected and the challenges faced to process

and review the information, it alerted Plaintiffs.

           In light of these complications, the parties jointly began working on ways to

narrow the volume of information requiring review in this case. The parties attempted

to agree on a list of search terms but could not determine an appropriate list given the

various issues in the case. Instead, the United States has utilized the assisted review,

categorization function within the Relativity e-discovery software to reduce the volume

of information needing review. Categorization is a general term to describe a

technology-assisted review process, which can, for example, identify documents

containing similar information. The United States also used de-duplication functions to

remove duplicates from a data set. Through these methods, the United States has been

able to reduce the total volume of potentially responsive material from over two million

documents to approximately 470,000.2 Additional analysis, feedback from custodians,

and further discussions with Plaintiffs will help to further reduce that set.

           The United States is in the process of reviewing this reduced set of documents for

information responsive to Plaintiffs’ requests. If required to review all of the

information collected, the United States anticipates, based on its current review rates,

that it would take at least until November 2020 to complete the review. In addition to




2
    This amount does not include third-party documents.


                                                          7
       Case 1:14-cv-01523-RCL Document 107 Filed 10/31/19 Page 8 of 13



the time necessary to review the collected information, sufficient time is necessary to

address various disclosure and privilege issues. As discussed above, a large portion of

relevant material may contain confidential vendor information. The United States also

will have to review and redact responsive documents for any attorney-client

communication, attorney work product, or deliberative process privileged material.

Because this case concerns government policies and deliberations, there is a substantial

amount of information that may be subject to the deliberative process privilege. To the

extent waiver of privilege is required, obtaining the necessary approvals for such

waivers from the appropriate IRS officials is a time consuming process.

      The United States also must comply with the provisions of 26 U.S.C. § 6103,

which dictates that returns and return information, including information concerning

return preparers, maintained by the United States shall be confidential and may only

be disclosed where authorized. The unauthorized disclosure of “return information” in

violation of section 6103 can subject IRS and DOJ employees to civil and criminal

penalties. 26 U.S.C. §§ 7213, 7431. While section 6103(h)(4) allows disclosure of returns

and return information directly related to resolving an issue in a proceeding, given the

nature of IRS work, some custodians’ ESI includes section 6103 information unrelated to

the PTIN user fee. This unrelated information must be excised from the data set to

avoid any unauthorized disclosure by the IRS or DOJ. Before the IRS can provide a

document to the DOJ, it must review the document to ensure that such disclosure is not

prohibited by section 6103. Of the documents reviewed to date, over 40% of potentially




                                            8
       Case 1:14-cv-01523-RCL Document 107 Filed 10/31/19 Page 9 of 13



responsive documents have been initially flagged as privileged or including section

6103 “return information.”

       Finally, in addition to the time necessary to review and produce documentary

evidence, the parties need sufficient time to take the necessary depositions in this case.

The parties anticipate that numerous depositions, possibly more than 20, will be

required in this case. While some of these depositions may be taken prior to the end of

document production, the parties believe many of the depositions can only occur after

all documents have been produced.

       4.     The initial extension will allow the parties sufficient time to narrow the
              scope of fact discovery.

       Based on the foregoing issues, the parties recognized that fact discovery could

not be completed by November 29, 2019. Both parties also wanted to find ways to

avoid extending fact discovery in this case until November 2020. The parties engaged

in substantial good faith negotiations in order to narrow both the fact discovery burden

as well as the amount of additional time to complete fact discovery. Although these

discussions are ongoing, the parties have not yet been able to agree on either of those

issues. The parties hope that during the brief proposed extension they will be able to

exchange sufficient information to narrow the scope of discovery further and will be

able to complete most of that narrowed discovery.

       The parties therefore propose an initial three-month extension of time followed

by a subsequent extension request for any remaining, focused fact discovery. On a

rolling basis and no later than January 17, 2020, the United States will produce: (1) cost



                                             9
       Case 1:14-cv-01523-RCL Document 107 Filed 10/31/19 Page 10 of 13



data for all years at issue; (2) unredacted versions of all relevant contracts with vendors

who provided services to RPO; (3) general policy and procedure information related to

the PTIN; and (4) a voluminous sample group of documents representing a cross-

section of the various activities that comprise the PTIN user fee. Production of

information related to the first two categories cannot be made until after the protective

order is entered, because both categories contain potentially confidential vendor

information. After Plaintiffs have reviewed those documents, the parties will confer on

targeted discovery regarding those activities for which Plaintiffs’ believe additional

information is necessary. By the end of this initial extension, the parties will then jointly

propose a subsequent extension of fact discovery to complete any remaining discovery.

       The parties believe this two-step extension process is appropriate in this case

because it will allow for a more accurate understanding of how much time is necessary

to complete fact discovery. It will focus the parties’ resources and shorten the amount

of time necessary to complete fact discovery. It will also help the parties determine how

much time is necessary to complete third-party discovery.

       The parties also request that the remainder of the schedule be indefinitely

suspended at this time. The parties will propose the remainder of the schedule when the

subsequent discovery request is submitted.

                                        Conclusion

       The parties respectfully request that the Court grant this joint motion to modify

the schedule in this action as set forth above. Both Plaintiffs and Defendant have been

diligent in this matter, no party opposes or will be prejudiced by extending the close of


                                             10
       Case 1:14-cv-01523-RCL Document 107 Filed 10/31/19 Page 11 of 13



fact discovery, and trial is not imminent. The parties are available for a telephonic or in-

person status conference at the Court’s convenience to address any questions the Court

may have or to discuss this proposal in more detail.



       Dated: October 31, 2019

                                                   Respectfully submitted,

  /s/ William H. Narwold                           /s/ Christopher J. Williamson
  MOTLEY RICE LLC                                  U.S. DEPARTMENT OF JUSTICE, TAX
  William H. Narwold                               DIVISION
  bnarwold@motleyrice.com                          Christopher J. Williamson
  D.C. Bar No. 502352                              Christopher.J.Williamson@usdoj.gov
  One Corporate Center                             Joseph E. Hunsader
  20 Church Street, 17th Floor                     Joseph.E.Hunsader@usdoj.gov
  Hartford, CT 06103                               Trial Attorneys
  Telephone: (860) 882-1676                        Post Office Box 227
  Facsimile: (860) 882-1682                        Ben Franklin Station
                                                   Washington, DC 20044
  Nathan D. Finch                                  Telephone: (202) 307-2250
  nfinch@motleyrice.com                            Facsimile: (202) 514-6866
  Elizabeth Smith
  esmith@motleyrice.com                            Attorneys for Defendant United States of
  3333 K Street NW, Suite 450                      America
  Washington, DC 20007
  Telephone: (202) 232-5504
  Facsimile: (202) 232-5513

  LAW OFFICE OF ALLEN BUCKLEY LLC
  Allen Buckley
  ab@allenbuckleylaw.com
  2802 Paces Ferry Road, Suite 100-C
  Atlanta, GA 30339
  Telephone: (404) 610-1936
  Facsimile: (770) 319-0110

  Attorneys for Plaintiffs Adam Steele, Brittany
  Montrois, Joseph Henchman, and the Class



                                              11
    Case 1:14-cv-01523-RCL Document 107 Filed 10/31/19 Page 12 of 13



GUPTA WESSLER PLLC
Deepak Gupta, Esq.
deepak@guptawessler.com
Jonathan E. Taylor
jon@guptawessler.com
1735 20th Street, NW
Washington, DC 20009
Telephone: (202) 888-1741
Facsimile: (202) 888-7792

CAPLIN & DRYSDALE, CHARTERED
Christopher S. Rizek, Esq.
crizek@capdale.com
One Thomas Circle, NW, Suite 1100
Washington, DC 20005
Telephone: (202) 862-8852
Facsimile: (202) 429-3301




                                    12
       Case 1:14-cv-01523-RCL Document 107 Filed 10/31/19 Page 13 of 13




                               CERTIFICATE OF SERVICE

       On October 31, 2019, I, Christopher J. Williamson, declare that I filed the

foregoing Joint Motion for Modification of the Scheduling Order with the Clerk of

Court using the Official Court Electronic Document Filing System, which served copies

on all interested parties registered for electronic filing,

       Dated: October 31, 2019              /s/ Christopher J. Williamson
                                            CHRISTOPHER J. WILLIAMSON




                                              13
